Case: 3:06-cr- bok IZ] ceed: 28D Hitdti-to6/0sI20 LOLS Pager: 4 1464
COURT NoRTHERN DISTR \cFILED

 

 

 

 

 

 

 

OF Ono CTOLEDO) UN 08 nn
NORTEL S Noe ICT gua ar
UNITED STATES of AMERICA
Plo iotiee
VS, | Case lo.
3:06-¢c r~ COY7Y-3
Frank N. BADGETT
NELENNANT Pisa See, 4 Zouhary

 

 

 

DEFENDANT'S EmMbRGENCY Moatiom

 

FoR ComPASSIONATE RELEASE To

 

Home CoNFINE Ment

 

 

 

Now Comes | Froplg N. Badgett fro Sc

 

and Moves this * Hacc gable Pau tO male

 

the aqoverSmeet te felease him to home

 

Aine Se: memot, DeLerda ot States as follows;

 

 

|. This moticea is mode Pursvant+ to

 

Attecwey Gerecal Barr's ‘Butek 8 of

 

Pe: SOPS Memacacia ox of March a7 JO

 

rg
Peqacdi ns felease to home ConLinemed+ i

 

res Mnsee. to the Cov, Dd-19 par Aemic.

 

 

 

 

 

 

 
Case: 3:06-cr-00474-JZ Doc #: 280 Filed: 06/08/20 2 of 5. PagelD #: 1465

 

 

2. Ms Badge+t's PATTERN score

 

Males him Eligible Foc home Corfinement.

 

 

3. Mr Badget+ts home address is of

 

Eastgate "Rd Le Toledo, Ohio 43614 Where

 

there 18 a lowd fsnidases of Corona Cus,

 

 

4. Mc Badget+ js 51 Y2 yrs, old al Suffers

 

Leen Hypertession, (high bilgeal Pressure) and

 

high cholesterol if pot tented properly al

 

tasee| to heart Ao Mo Bod gett alec has

 

Sickle - cell all of whi ch Places ms ot high

 

risk Lor mortality Bites, Cy D=19_ vifass

 

 

5. Mr Badaett Sub mitted AS electros: c fequest

 

to Maclé uss \Liams (Warder) Op May G, ose

 

eqzolt—ts—tet+ Lor Com Passiorate relteoe gel to

 

date hasm'+ fecciped a fespowse.

 

 

(, | he Presidents CeCommerndatis® for

 

SoCial distamcing Can _ best be accom plish ed

 

With home Co Swe mest.

 

 

te LL ConsiderotiaarA of his Car wee good

 

 

Pune Mo Badge+t has Served gWwell over
hal of8& his 274 mosth Ses tesce | by

 

 

ed

 

 

(dD)
Case: 3:06-cr-00474-JZ Doc #: 280 Filed: 06/08/20 3 of 5. PagelD #: 1466

 

Serving I6Y moaths je the Case Ne. 3:66 -cr-

 

cO4Id= S273, 18 Which he —w8, Sedstented,

 

 

Ss Meo Rada ett iS ob Low Cislg Lor Cecidivism

 

QS aide li acl by his eliquetity foc home

 

Continemens+ as iedicot veal by "his PATTERN

 

Stote,

 

 

 

4. Me Badgett has achieved OUT custedly

 

with the PnGeati of Prisons and has hee

 

allow ed +o leave the Boos ty to perform

 

a work detail, —

 

 

lo, Me Badgetts hame Confiwement wWoulof

 

Qe ech \y/ beget) his family.

 

 

1 Me. Badgett's extremely low Custody

 

Fading peoea!s that he poses Po Lvpaaute +6

 

dWe Com muaity Ord is Clearly Suitable for

 

home detestiod,

 

 

ja. The Spirit bard ivtest of +he Fecestly

 

re ee Step Act and its Mel y,

 

 

Segue lac IS to move op - Violet, elolerly,
low Pecidivism fie medically foagile

 

J
LA motes te home Co mo fipemep ke

 

 

 

 

 

(3)
i}

Case: 3:06-cr-00474-JZ Doc #: 280 Filed: 06/08/20 4 of 5. PagelD #: 1467

 

 

IS. The Covi D- 1S pasdemic represents

 

a high. risk of mepeal Lby Lor

 

Mo “Bad gett,

 

 

 

WHERE FORE, Badge Ces pect full

 

plays that this “tl aorseeelale Castel acad+

 

 

Piss Motjow ANA edter A Gale

 

Ceguiring the government to fCelease

 

 

me. 2 gett Soa derma Condfipe ment.

 

 

 

 

 

Respectfully Submit ecf

 

tit 1) Bad, i

 

 

 

Paar fy Badger

 

Reg, Ro. Y3606- -0L6

 

deal Satellite Low Elko»

 

Unit HE

 

Po, bow |O

 

Lisbow, Oho YYY32.

 

 

 

 

 

(1)

 

 

 

 

 

 
Case: 3:06-cr-00474-JZ Doc #: 280 Filed: 06/08/20 5 of 5. PagelD #: 1468

FILED
JUN 08 2020

CLE
NOR THE ERM oS

 

 

CERTIFICATE OF SERVI foe

 

 

 

oD Fro Nahshos Badgett

 

Uncle finebly of fleniuuny Bd

 

Ay 23 uscJnwe Hat He

 

TE MERGENCY MoTION WL Aaa,

 

eae e RELEASE To HomE CONF/NE-

 

 

 

 

aa ctn asia SB jf ss al

 

 

Nether. Biatict of Chis (Told) of /11o

 

SPlELBucH Ave, ‘Toledo, Oh} 0 L3Bb60Y

 

 

 

Respectfully Spm ete

 

ages

 

luk A. Aa B—

Frank RB. Badan tL

 

Keg No. 43666 ~

 

 

ESC Efkto

 

P.O, Bx 16

 

 

Liebe, Oh, 6 YSY3Z.

 

 

 

 

 

 

 
